Citation Nr: 1402045	
Decision Date: 01/15/14    Archive Date: 01/31/14

DOCKET NO.  09-33 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an increased rating (or evaluation) for right knee chondromalacia, in excess of 0 percent prior to October 30, 2012, and in excess of 50 percent from October 30, 2012.  

2.  Entitlement to an increased rating (or evaluation) for left knee chondromalacia, in excess of 0 percent prior to October 30, 2012, and in excess of 50 percent from October 30, 2012.   

3.  Entitlement to an increased rating for chronic lumbar pain with myofascial muscle strain, in excess of 10 percent prior to October 30, 2012, and in excess of 20 percent from October 30, 2012. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from November 1977 to March 1999.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which denied compensable ratings for right and left knee chondromalacia and denied an increased rating in excess of 10 percent for chronic lumbar pain with myofascial muscle strain.

In a subsequent November 2012 rating decision, the RO granted a 50 percent rating for both right and left knee chondromalacia, effective October 30, 2012; granted a 20 percent rating for chronic lumbar pain with myofascial muscle strain, effective October 30, 2012; and granted separate 10 percent ratings for instability of the right and left knee, effective October 30, 2012.  Although the RO granted higher and separate ratings for the knee and lumbar spine disabilities, the claims remains in controversy because the Veteran is not in receipt of the maximum benefit allowable. See A.B. v. Brown, 6 Vet. App. 35 (1993).

As noted above, the RO assigned separate disability rating for instability of the right and left knee, effective October 30, 2012.  See November 2012 RO rating decision.  The Veteran has not disagreed with the initial ratings assigned for instability of the right and left knee; therefore, those issues are not before the Board for the appeal period from October 30, 2012.  That notwithstanding, the Board will consider whether separate disability ratings for instability of the right or left knee are warranted for the appeal period prior to October 30, 2012 for which separate ratings for instability were not assigned.

The Veteran testified before the undersigned in a September 2013 Board video conference hearing, the transcript of which is included in the claims file. 

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) stated that a claim for a TDIU due to service-connected disability is part and parcel of an increased rating claim when such claim is raised by the record.  During the September 2013 Board hearing, the Veteran attempted to raise the issue of a TDIU.  That notwithstanding, the Board finds that the issue of entitlement to a TDIU has been rendered moot by the assigned 100 percent schedular rating so no TDIU claim was in fact raised.  Pursuant to 38 C.F.R. 
§ 4.16(a), a TDIU may be assigned if the schedular rating is "less than total" when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  Here, the Veteran's schedular rating is total (100 percent), and is not less than total so the potential TDIU claim arising from an increased rating claim does not arise, distinguishing this case from Rice.  See also Green v. West, 11 Vet. App. 472, 276 (1998) (holding that, if a 100 percent schedular rating is warranted, a veteran is not also entitled to TDIU).

The Board is cognizant of the decision of the U.S. Court of Appeals for Veterans Claims (Court) in Bradley v. Peake, 22 Vet. App. 280 (2008), in which the Court held that, although no additional disability compensation may be paid when a total schedular disability rating is already in effect, a separate award of TDIU predicated on a single disability may form the basis for an award of special monthly compensation.  In view of the issuance by the Court of its decision in Bradley, which recognized that it was possible for a veteran to be awarded TDIU based on a single disability and subsequently receive schedular disability ratings for other conditions that would not duplicate in the count of disabilities for special monthly compensation purposes, in November 2009 the VA General Counsel withdrew VAOPGCPREC 6-99.

The facts in this Veteran's case distinguish the current appeal from the Court's holding in Bradley, where only a 70 percent disability rating for PTSD was granted, a TDIU ("total rating") was granted based primarily on the PTSD disability, the TDIU substituted for the "total" rating, and the Veteran only later claimed and was granted service connection and multiple separate disability ratings that, apart from the PTSD, combined to at least 60 percent.  In the current Veteran's case, as distinguished from Bradley, the Veteran has been granted a combined 100 percent ("total") schedular disability rating for all of his service-connected disabilities, as distinguished from a less than total schedular rating (of 70 percent) in Bradley that was only made "total" by operation of TDIU.  Here, subsequent to the grant of the combined "total" (100 percent schedular) disability rating for his service-connected disabilities, the Veteran also has not claimed or been granted service connection and/or ratings that combined to a separate 60 percent disability rating.  

In November 2009, the VA General Counsel interpreted that the logic of Bradley suggested that, if a veteran had a schedular total rating for a particular service-connected disability and subsequently claimed TDIU for a separate disability, VA must consider the TDIU claim despite the existence of the schedular total rating (100 percent schedular) and award special monthly compensation if VA finds the separate disability supports a TDIU rating independent of the other 100 percent disability rating.  The Veteran's case currently on appeal is factually distinguished from even the logical extension of Bradley indicated by the VA General Counsel because neither the Veteran nor the evidence has in fact subsequently claimed TDIU based entirely on a separate service-connected disability.  To the contrary, during the September 2013 hearing, the Veteran testified that he was unable to work based on all of his service-connected disabilities.  In contrast to the hypothetical scenario in which the VA General Counsel interpreted a logical extension of Bradley (where a veteran had a schedular total rating for a particular service-connected disability and subsequently claimed TDIU for a separate disability), the Veteran in this case has not made a subsequent claim for TDIU; rather, the TDIU claim was interpreted as a claim for increased evaluations for all of his service-connected disabilities.  For these reasons, the TDIU claim was rendered moot by the grant of a combined 100 percent disability rating for all service-connected disabilities, with no remaining questions of law or fact to be decided regarding TDIU.

In evaluating this case, the Board has not only reviewed the Veteran's physical claims file, but has also reviewed the file on the "Virtual VA" system to ensure a complete assessment of the evidence.


FINDINGS OF FACT

1.  Prior to October 30, 2012, the Veteran's right and left knee chondromalacia disabilities manifested painful motion and noncompensable limitation of knee flexion to no less than 110 degrees, and full extension; flexion was also not limited to 30 degrees and extension was not limited to 15 degrees.

2.  There was no instability of the right or left knee prior to October 30, 2012.

3.  Beginning October 30, 2012, the Veteran's right and left knee chondromalacia disabilities have not more nearly approximated extremely unfavorable ankylosis of the knees at an angle of 45 degrees or more.

4.  Prior to October 30, 2012, the Veteran's lumbar spine disability manifested paraspinal spasms.

5.  Beginning October 30, 2012, the Veteran's lumbar spine disability has not more nearly approximated forward flexion of the thoracolumbar spine to 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.

6.  The Veteran does not have currently diagnosed intervertebral disc syndrome of the lumbar spine.  


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, for the increased rating period prior to October 30, 2012, the criteria for a disability rating of 10 percent, but no higher, for right knee chondromalacia have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.40. 4.45, 4.59, 4.71, 4.71a, Diagnostic Code 5003 (2013).

2.  Resolving reasonable doubt in the Veteran's favor, for the increased rating period prior to October 30, 2012, the criteria for a disability rating of 10 percent, but no higher, for left knee chondromalacia have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.40. 4.45, 4.59, 4.71, 4.71a, Diagnostic Code 5003 (2013).

3.  The criteria for separate ratings based on instability of the right or left knee have not been met for the increased rating period prior to October 30, 2012.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.40. 4.45, 4.59, 4.71, 4.71a,, Diagnostic Codes 5257 (2013).

4.  For the increased rating period beginning October 30, 2012, the criteria for a disability rating in excess of 50 percent for right knee chondromalacia have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 
38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.40. 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5256-5263 (2013).

5.  For the increased rating period beginning October 30, 2012, the criteria for a disability rating in excess of 50 percent for left knee chondromalacia have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 
38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.40. 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5256-5263-5261 (2013).

6.  Resolving reasonable doubt in the Veteran's favor, for the increased rating period prior to October 30, 2012, the criteria for a 20 percent rating, but no higher, for chronic lumbar pain with myofascial muscle strain have been met.  38 U.S.C.A. 
§§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5237 (2013).

7.  For the entire increased rating period, the criteria for a rating in excess of 20 percent for chronic lumbar pain with myofascial muscle strain have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5237 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  Such notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 (West 2002);
 38 C.F.R. §§ 3.159, 3.326 (2013); see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004). 

VA has met its duty to notify and assist the Veteran in this case.  In a November 2007 letter, VA addressed the current appeal for higher ratings and provided the Veteran with notice of the type of evidence necessary to establish a disability rating and effective date.  See Dingess/Hartman, 19 Vet. App. 473. 

Further, the Veteran's service treatment records, VA treatment records, private treatment records, VA examinations, and a transcript from the September 2013 Board hearing have been associated with the claims file.  The Veteran has not identified any additional treatment records that need to be obtained.  
Further, the Veteran was afforded VA examinations in June 2008 and October 2012 to address his back and knee disabilities.  38 C.F.R. § 3.159(c)(4).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As set forth in greater detail below, the Board finds that the VA examinations obtained in this case are adequate as they are predicated on a review of the claims folder and medical records contained therein; contain a description of the history of the disabilities at issue; document and consider the Veteran's complaints and symptoms; and include a physical examination of the Veteran.  The VA examinations fully address the relevant rating criteria and contain a discussion of the effects of the Veteran's service-connected disabilities on his occupational and daily activities.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).  For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran.  See 38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.

Disability Rating Laws and Regulations

Disability ratings are determined by applying the criteria set forth in VA's Schedule Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

The Court has held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Because the RO granted increased ratings for the Veteran's bilateral knee and lumbar spine disabilities, effective October 30, 2012 and creating a staged rating, the Board will evaluate the level of disability both prior to and from October 30, 2012 for both the knee and back disabilities. 

In a claim for an increased rating, unless specifically provided otherwise, the effective date of an award based on a claim for increase shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefore.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. 3.400 (2013).  An effective date for a claim for increase may be granted prior to the date of claim if it is factually ascertainable that an increase in disability had occurred within one year from the date of claim.  38 U.S.C.A. § 5110(b)(2) (West 2002); 38 C.F.R. 
§§ 3.400(o)(1) and (2); see Harper v. Brown, 10 Vet. App. 125, 126 (1997); VAOPGCPREC 12-98.

Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27 (2013).  When an unlisted disease, injury, or residual condition is encountered, requiring rating by analogy, the diagnostic code number will be "built-up" as follows: the first two digits will be selected from that part of the schedule most closely identifying the part, or system of the body involved, in this case, the musculoskeletal system, and the last two digits will be "99" for all unlisted conditions.  Then, the disability is rated by analogy under a diagnostic code for a closely related disability that affects the same anatomical functions and has closely analogous symptomatology. 
38 C.F.R. §§ 4.20, 4.27 (2013).

In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 
8 Vet. App. 202 (1995).  Functional loss may be due to due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.  Pain on movement, swelling, deformity, or atrophy of disuse are relevant factors in regard to joint disability.  38 C.F.R. § 4.45.  Painful, unstable, or malaligned joints, due to a healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59.
Pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a veteran's service-connected disability.  38 C.F.R. § 4.14 (2013).  However, it is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; the critical element in permitting the assignment of several evaluations under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

Increased Rating for Right and Left Knee Chondromalacia 

Prior to October 30, 2012

The Veteran contends that the right and left knee disabilities warrant a compensable rating for the rating period prior to October 30, 2012.  The Veteran filed a claim for an increased rating for the service-connected knee disabilities on June 22, 2007; therefore, the potential rating period on appeal extends from June 22, 2006, one year prior to the date of receipt of the increased rating claim.  See 38 C.F.R. 
§ 3.400(o)(2).

The Veteran's bilateral knee chondromalacia has been rated under Diagnostic Codes 5260-5261 (limitation of flexion and limitation of extension); however, for the reasons discussed in detail below, the Board finds that the Veteran's right and left knee chondromalacia disabilities are more appropriately and favorably rated under Diagnostic Code 5003.  

Under Diagnostic Code 5260 (limitation of flexion), a 10 percent disability rating is warranted if flexion is limited to 45 degrees, a 20 percent disability rating if flexion is limited to 30 degrees, and a 30 percent disability rating if flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260. 

Limitation of extension under Diagnostic Code 5261 is rated 10 percent disabling if extension is limited to 10 degrees, 20 percent disabling if extension is limited to 
15 degrees, 30 percent disabling if extension is limited to 20 degrees, 40 percent disabling if extension is limited to 30 degrees, and 50 percent disabling if extension is limited to 45 degrees.  38 C.F.R. § 4.71a.

Regarding arthritis and limited motion of the right knee, Diagnostic Code 5010 governs arthritis due to trauma, substantiated by X-rays findings.  Diagnostic Code 50010 simply directs the rating specialist to rate in accordance with degenerative arthritis.  Diagnostic Code 5003 (degenerative arthritis) rates by analogy to limitation of motion of the joint affected.  Diagnostic Code 5003 also provides a 10 percent rating where limitation of motion cannot be objectively confirmed.

VA's Office of General Counsel has provided guidance concerning increased rating claims for knee disorders.  VA's General Counsel stated that compensating a claimant for separate functional impairment under Diagnostic Code 5257 and 5003 does not constitute pyramiding.  See VAOPGCPREC 23-97.  Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition.  See Esteban, 6 Vet. App. 259, 262.  

In VAOPGCPREC 9-98, VA's General Counsel reiterated that if a veteran has a disability rating under Diagnostic Code 5257 for instability of the knee, and there is also x-ray evidence of arthritis, a separate rating for arthritis could also be based on painful motion under 38 C.F.R. § 4.59.  In addition, the General Counsel considered a hypothetical situation in which a knee disability was evaluated under Diagnostic Code 5259 that was productive of pain, tenderness, friction, osteoarthritis established by x-rays, and a slight loss of motion.  For the purposes of the hypothetical, it was assumed that Diagnostic Code 5259 did not involve limitation of motion.  Given the findings of osteoarthritis, the General Counsel stated that the availability of a separate evaluation under Diagnostic Code 5003 in light of sections 4.40, 4.45, 4.59 must be considered.  See Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  Absent x-ray findings of arthritis, limitation of motion should be considered under Diagnostic Codes 5260 and 5261.  The claimant's painful motion may add to the actual limitation of motion so as to warrant a rating under Diagnostic Codes 5260 or 5261.

The General Counsel further noted in VAOPGCPREC 9-98 that the removal of the semilunar cartilage may involve restriction of movement caused by tears and displacements of the menisci, but that the procedure may result in complications such as reflex sympathetic dystrophy, which can produce loss of motion.  Therefore, limitation of motion is a relevant consideration under Diagnostic Code 5259, and the provisions of 4.40, 4.45, and 4.59 must be considered.

In addition, the VA General Counsel has interpreted that separate ratings may be assigned under Diagnostic Code 5260 and Diagnostic Code 5261 for disability of the same joint.  VAOPGCPREC 9-2004.  Specifically, where a veteran has both a limitation of flexion and a limitation of extension of the same leg, the limitations must be rated separately to adequately compensate for functional loss associated with injury to the leg.

The Board finds that, for the period prior to October 30, 2012, the Veteran's right and left knee chondromalacia disabilities have manifested painful motion and noncompensable limitation of knee flexion to no less than 110 degrees, and full extension, more nearly approximating a 10 percent disability rating under Diagnostic Code 5003.  

VA treatment records from June 2006 to October 30, 2012 reveal continuous complaints and treatment for bilateral knee pain.  In VA treatment notes dated July 2008, October 2008, February 2009, and May 2009, the Veteran reported bilateral knee pain.  In a following July 2009 VA treatment note, the Veteran again reported knee pain and range of motion testing revealed 0 degrees of extension and flexion was to 110 degrees, bilaterally.  In a May 2010 VA treatment note, the Veteran was given knee braces.  A following August 2010 VA treatment note revealed range of motion testing within normal limits and x-rays of the knees were normal.  In an October 2012 VA treatment note, the Veteran reported knee pain as an 8 out of a scale from 1 to 10 and stated that the knee braces afforded little relief.

The Veteran was also afforded a VA knee examination in June 2008.  The Veteran reported intermittent, bilateral knee pain.  He also reported flare-ups of pain daily lasting about five minutes.  The Veteran stated that he had increased pain while climbing stairs and during damp weather.  Range of motion testing of the right knee revealed flexion to 150 degrees and extension to 0 degrees.  Range of motion testing of the left knee showed flexion to 140 degrees and extension to 9 degrees.  There was no increased loss of motion due to pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use, bilaterally.  There was no heat, redness, joint line tenderness, joint swelling, or effusion.  The McMurray test (used to evaluate individuals for tears in the meniscus of the knee) was negative and there was no crepitus or patellofemoral pain bilaterally.  There was no anterior, posterior, or mediolateral instability noted.  X-ray results of the knees revealed normal bone and joint architecture and no soft tissue abnormalities.  The VA examiner noted chronic knee pain bilaterally.  

Following a review of the evidence, including range of motion of the knees recorded in VA treatment records and the June 2008 VA knee examination report, 
the Board finds that the evidence is in equipoise on the question of whether the Veteran's bilateral knee chondromalacia manifested limitation of motion due to recurring pain so as to warrant a 10 percent rating under Diagnostic Code 5003, considering the limitation of motion or functions due to pain an orthopedic factors.  See 38 C.F.R. § 4.59.  The record indicates that the Veteran has chondromalacia of the knees (effectively evaluated under Diagnostic Code 5003 as degenerative arthritis) during the entire increased rating period.  VA treatment records and the June 2008 VA examination report reveal that the Veteran has consistently complained of, and been treated for, bilateral knee pain and has experienced some decrease in range of motion.  The Board Court has held that the application of 
38 C.F.R. § 4.59 is not limited to disabilities involving arthritis.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).  As such, resolving reasonable doubt in the Veteran's favor, the Board finds that a 10 percent rating for both the right and left knee chondromalacia is warranted for the increased rating period prior to October 30, 2012 under Diagnostic Code 5003 as a 10 percent rating is assigned for noncompensable limitation of motion accompanied by pain for chondromalacia (rated as arthritis).

The Board further finds that a rating in excess of 10 percent for chondromalacia of either knee is not warranted for the period prior to October 30, 2012.  Throughout the appeal period, and even with such considerations of additional limitation of motion or function (see DeLuca, 8 Vet. App. at 202; 38 C.F.R. §§ 4.40, 4.45, 4.59), the Board finds that the Veteran's bilateral knee chondromalacia has been manifested by flexion limited to, at worst, 110 degrees and normal extension (zero degrees).  The Board finds that the evidence of record does not demonstrate additional disability as a result of weakness, excess fatigability, incoordination, pain on movement, swelling, or atrophy, including limitations of motion or function that would be compensably rated on the basis of limitation of flexion or extension.

In addition, although the Veteran had bilateral knee pain, there was no evidence of instability of the knee joints.  See June 2008 VA examination; see also Dorland's Illustrated Medical Dictionary 944 (32nd ed. 2012) ("functional instability" defined as inability of a joint to maintain support during use).  The Board finds that specific clinical findings in the June 2008 VA examination, showing no instability of the knees, is more probative than general assertions of instability of the knee or of the knee giving out.  As such, a separate rating on the basis of other impairment of the knees, including recurrent subluxation or lateral instability, is not warranted for period prior to October 30, 2012.

The Board has also considered whether any other potentially applicable diagnostic code would allow for an increased rating in excess of 10 percent for the Veteran's bilateral knee disability. Diagnostic Code 5258 addresses dislocation of semilunar cartilage with frequent episodes of locking, pain and effusion into the joint.  The Board finds that the medical evidence (including negative findings on the McMurray test in the June 2008 VA examination report) revealed no showing of dislocation of the bilateral meniscus in this case, therefore, this code does not apply.  

Further, Diagnostic Code 5259 addresses removal of symptomatic semilunar cartilage, but there is no indication that the Veteran had undergone such a procedure; thus, Diagnostic Code 5259 does not apply.  Diagnostic Codes 5262 and 5263 do not apply, as there is no evidence of impairment of the tibia or fibula, and no evidence of genu recurvatum.  38 C.F.R. § 4.71a.
 
Diagnostic Code 5003 rates degenerative arthritis, including painful motion associated with the arthritis, even when there is noncompensable limitation of motion.  Diagnostic Code 5003 provides that degenerative arthritis established by 
x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved (e.g., Diagnostic Codes 5260 and 5261), provided the limitation of motion is compensable; however, when limitation of motion of the specific joint involved is noncompensable under the appropriate diagnostic codes, Diagnostic Code 5003 provides that a rating of 10 percent is for application for each such major joint affected by limitation of motion.  Here, x-ray finds during the June 2008 VA examination report and in VA treatment records do not demonstrate arthritis of the knees.  That notwithstanding, even if the Veteran did have bilateral knee arthritis, a 10 percent rating is the maximum rating provided for arthritis of a major joint under Diagnostic Code 5003, therefore a rating in excess of 10 percent is not possible under Diagnostic Code 5003.

The Board has also considered whether any separate ratings are available based on the evidence.  In so doing, the Board acknowledges VAOPGCPREC 9-2004, where it was held that a claimant who has both limitation of flexion and limitation of extension of the same leg must be rated separately under Diagnostic Codes 5260 and 5261 to be adequately compensated for functional loss associated with injury to the leg.

As noted above, Diagnostic Code 5260 contemplates impairment of the knee manifested by limitation of flexion.  Where flexion is limited to 15, 30, 45, and 
60 degrees, disability ratings of 30, 20, 10 and 0 percent, respectively, are assigned. 
38 C.F.R. § 4.71a.  Here, the Veteran's bilateral knee flexion was, at worst, to 
110 degrees in a July 2009 VA treatment.  Therefore, the criteria for a compensable disability rating under Diagnostic Code 5260 (limitation of flexion to 45 degrees) have not been met or more nearly approximated.  The lay and medical evidence, which includes limitation of motion due to painful motion and other orthopedic factors, does not support a compensable rating under Diagnostic Code 5260 for chondromalacia of the knees for the period prior to October 30, 2012.  38 C.F.R. 
§ 4.71a.

Diagnostic Code 5261 contemplates impairment of the knee manifested by limitation of extension.  Where extension is limited to 45, 30, 20, 15, 10, and 
5 degrees, disability ratings of 0, 10, 20, 30, 40, and 50 percent, respectively, are assigned. 38 C.F.R. § 4.71a.  In this case, the evidence shows that the Veteran had normal bilateral knee extension throughout the increased rating period prior to October 30, 2012.  See July 2009 VA treatment record and June 2008 VA examination report.  Thus, even if pain is taken into account, the evidence does not more nearly approximate extension limited to 10 degrees or less.  As the criteria for a 10 percent disability rating under Diagnostic Code 5261 (limitation of extension to 15 degrees) have not been met or more nearly approximated, the lay and medical evidence, which includes limitation of motion due to painful motion and other orthopedic factors, does not support a 10 percent rating under Diagnostic Code 5261 for arthritis of the right and left knee for the period prior to October 30, 2012.  38 C.F.R. § 4.71a.

The Board further finds that there was no instability of the right or left knee prior to October 30, 2012.  Upon physical examination of the Veteran's knee, the June 2008 VA examiner noted that there was no anterior, posterior, or mediolateral instability of the knees.  As such, the Board finds that separate ratings for instability of the right or left knee under Diagnostic Code 5257 are not warranted.  See VAOPGCPREC 23-97 and 9-98.

Finally, in considering whether a higher rating is warranted based on loss of motion under another diagnostic code, the Board finds that Diagnostic Code 5256 does not apply, as there is no evidence of knee ankylosis.  Diagnostic Code 5055 contemplates prosthetic replacement of the knee joint.  The evidence does not show that the Veteran has undergone a knee replacement, so Diagnostic Code 5055 is also inapplicable.  38 C.F.R. § 4.71a.

For these reasons, the Board finds that, for the increased rating period prior to October 30, 2012, a 10 percent rating, but no higher, is warranted for the service-connected right knee chondromalacia disability.  The Board further finds that a 10 percent rating, but no higher, is also warranted for the service-connected left knee chondromalacia disability.  Separate ratings based on instability of either knee is not warranted for this period. 

From October 30, 2012

In a November 2012 rating decision, the RO granted a 50 percent disability rating for the service-connected right and left knee chondromalacia disabilities, effective October 30, 2012, the date of the most recent VA knee examination report.  As such, the Board will consider whether an increased rating in excess of 50 percent is warranted for the rating period beginning October 30, 2012.  As discussed above, the RO also assigned separate disability rating for instability of the right and left knee in the November 2012 rating decision.  The Veteran has not disagreed with the ratings assigned for instability of the right and left knee; therefore, those issues are not before the Board for the appeal period from October 30, 2012.
   
The evidence of record for the increased rating period beginning October 30, 2012, includes a VA examination dated October 2012, which shows a diagnosis of bilateral knee chondromalacia.  During the evaluation, the Veteran denied
flare-ups.  Range of motion of the right knee on forward flexion was 80 degrees with objective evidence of painful motion.  Right knee extension was 45 degrees with objective evidence of pain on motion.  Range of motion of the left knee on forward flexion was 80 degrees with objective evidence of painful motion.  Left knee extension was 45 degrees with objective evidence of pain on motion.  The  Veteran was able to do repetitive motion with no change in the range of motion. 
Functional loss included less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, instability of station, disturbance of locomotion, and interference with sitting, standing, and weight bearing.  Joint stability testing showed anterior instability with no evidence of subluxation.  The Veteran reported using a cane constantly.  X-ray findings showed no evidence of arthritis.  The examiner stated that the Veteran could not stand for long periods of time for more than 15 minutes and could not walk without a cane.

The Board finds that from October 30, 2012 the Veteran is in receipt of the highest rating under Diagnostic Code 5261 for limitation of extension.  The Board further finds that the evidence beginning October 30, 2012 does not demonstrate that a separate rating is warranted under Diagnostic Code 5260 for limitation of flexion as bilateral knee flexion was, at worst, to 80 degrees (i.e., noncompensable).

The Board also finds that, in order for the Veteran's bilateral knee disability to warrant an evaluation in excess of 50 percent, the record would have to show findings of extremely unfavorable ankylosis of the knee at an angle of 45 degrees or more; or, as noted, a separate, compensable rating may be assigned under each of these three Diagnostic Codes (5257, 5260, and 5261), if the specific symptoms are shown.  See VAOPGCPREC 23-97; VAOPGCPREC 9-98; VAOPGCPREC 9-04.  Again, the record from this period of the appeal shows no indication of any extremely unfavorable ankylosis of the knee at an angle of 45 degrees or more.  As noted above, the Veteran has already been granted 10 percent ratings for instability of the right and left knee.  In light of such evidence, a higher or separate evaluation is not assignable under Diagnostic Codes 5256 and/or 5257.  38 C.F.R. § 4.71a.

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the evidence does not support an evaluation in excess of 50 percent for the service-connected bilateral knee disability, the preponderance of the evidence is against the assignment of any higher or separate rating and the benefit-of-the-doubt doctrine is not applicable.  See 
38 U.S.C.A § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

Increased Rating for Lumbar Spine Disability

The Veteran's lumbar spine disability has been rated as 10 percent disabling for the period prior to October 30, 2012, and as 20 percent disabling for the period from October 30, 2012 under Diagnostic Code 5237 (lumbosacral strain) under the General Rating Formula.  38 C.F.R. § 4.71a.

Under the general rating formula for diseases and injuries of the spine, ratings are assigned as follows: with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, a 10 percent disability evaluation is assigned when there is forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 
85 degrees; the combined range of motion of the thoracolumbar spine greater than 
120 degrees but not greater than 235 degrees; muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a.

A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.  A 40 percent rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a.  A 
50 percent rating is awarded for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  Id.

Note (1) to the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.  In the present case, the Veteran is service connected for radiculopathy of the right and left lower extremities.  See March 2008 rating decision.  Because the Veteran's radiculopathy was found to be noncompensable, the RO did not rate the radiculopathy and lumbar spine disabilities separately, but instead, included radiculopathy in the evaluation of the lumbar disability.  Despite the RO's actions, the Board will consider whether separate compensable disability ratings are warranted for the Veteran's service-connected lower bilateral radiculopathy disabilities.  

Note (2): (See also Plate V) For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that because of age, body habits, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted. 

Note (4): Round each range of motion measurement to the nearest five degrees. 

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis. 

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  38 C.F.R. § 4.71a.

Intervertebral disc syndrome (preoperatively or postoperatively) may be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined.  See 38 C.F.R. § 4.25 (2013) (combined ratings table).

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides that incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months warrants a 20 percent evaluation.  A 40 percent evaluation is warranted when there are incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent evaluation is warranted when there are incapacitating episodes having a total duration of at least 6 weeks during the past 12 months. 
38 C.F.R. § 4.71a.

Upon review of all the evidence of record, both lay and medical, the Board finds that a 20 percent rating is warranted for the service-connected lumbar spine disability for the period prior to October 20, 2012.  

In order to obtain the next higher 20 percent rating under the general rating formula for diseases and injuries of the spine, the Veteran's spine disability must manifest forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm, or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

Here, for the increased rating period prior to October 30, 2012, and as specifically noted in a June 2008 VA spine examination, the Veteran's spine disability manifested paraspinal spasms.  As such, a 20 percent rating is warranted for muscle spasm under the General Rating Formula.  See 38 C.F.R. § 4.71a.

The Board further finds that, for the entire increased rating period on appeal (i.e., both prior to and after October 30, 2012), a rating in excess of 20 percent is not warranted.  Specifically, the Veteran's lumbar spine disability has not more nearly approximated forward flexion of the thoracolumbar spine to 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine as contemplated by a 40 percent rating under  38 C.F.R. § 4.71a.  

In the June 2008 VA examination, the examiner noted that forward flexion of the Veteran's thoracolumbar spine was to 70 degrees and ankylosis was not noted.  
VA outpatient treatment records show ongoing treatment for back pain.  The Veteran reported current pain as an 8 out of a 1 to 10 scale. 

In the most recent October 2012 VA spine examination, the examiner diagnosed lumbar pain, myofascial muscle strain.  The Veteran reported no flare-ups that effected the function of the thoracolumbar spine.  Range of motion of the lumbar spine on forward flexion was 55 degrees with pain at 35 degrees.  Extension was 10 degrees with pain at 10 degrees.  Right lateral flexion was 25 degrees with pain at 25 degrees.  Left lateral flexion was 25 degrees with pain at 25 degrees.  Right and left lateral rotation was 15 degrees with pain at 15 degrees.  Range of motion on repetitive use testing was forward flexion 45 degrees; extension 10 degrees; right lateral flexion 25 degrees; left lateral flexion 25 degrees; right lateral rotation 15 degrees; and left lateral rotation 15 degrees.  Functional loss includes less movement than normal; weakened movement; excess fatigability; incoordination; pain on movement; interference with sitting and standing and/or weight bearing;
and disturbance of locomotion.  There was guarding or muscle spasm of the thoracolumbar spine that was severe enough to result in abnormal gait.  There was no muscle atrophy.  There was also no evidence of radiculopathy or intervertebral disc syndrome.  The Veteran reported using a cane constantly.  The VA examiner noted that the Veteran's pain was too severe to stand for long periods of time and the Veteran was unable to walk or stand without use of a cane.

The Board acknowledges that the Veteran has chronic low back pain and thus, recognizes the application of 38 C.F.R. §§ 4.40 and 4.45, and DeLuca, supra. Nevertheless, higher compensation is not warranted under these provisions because the evidence of additional functional loss due to pain, weakness, fatigue, or incoordination does not show limited motion or function to such a degree so as to warrant a rating in excess of 20 percent for the entire increased rating period on appeal.

Further, it has not been contended or shown at any time during the rating period that the Veteran has residuals of a fracture of the vertebra (Diagnostic Code 5235), sacroiliac injury and weakness (Diagnostic Code 5236), spondylolisthesis or segmental instability (Diagnostic Code 5239), ankylosing spondylitis (Diagnostic Code 5240), or spinal fusion (Diagnostic Code 5241).  Accordingly, the diagnostic codes pertaining to those disabilities are not applicable in this case.

It is observed that the Veteran was found to have degenerative joint disease in his lumbar spine.  See December 2007 VA x-ray report.  Arthritis shown by x-ray studies is rated based on limitation of motion of the affected joint.  38 C.F.R. 
§ 4.71a.  The evaluation of arthritis is conducted under Diagnostic Code 5003, which states that degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  The lumbar vertebrae are considered a group of minor joints that is ratable on parity with a major joint.  38 C.F.R. § 4.45.  Diagnostic Code 5003 allows for the assignment of a maximum 20 percent rating only where there is x-ray evidence of arthritis of two or more major joints or two or more minor joint groups.  The lumbar spine may only be rated as one major joint.  Accordingly, the evidence does not support a rating in excess of 20 percent for the service-connected lumbar spine disability under Diagnostic Codes 5003 and 5010. 38 C.F.R. § 4.71a.

Finally, the medical evidence of record, including the June 2008 and October 2012 VA examinations, specifically found that the Veteran did not have degenerative disc disease of the lumbar spine (i.e., intervertebral disc syndrome).  As such, a rating in excess of 20 percent under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes is not warranted.

For these reasons, the Board finds that, for the increased rating period prior to October 30, 2012, a 20 percent rating, but no higher, for muscle spasms of the lumbar spine is warranted under Diagnostic Code 5237.  The Board further finds that a rating in excess of 20 percent is not warranted for the entire increased rating period on appeal.  To the extent any higher level of compensation is sought, the preponderance of the evidence is against this claim, and the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

Extraschedular Consideration

The Board has considered whether referral for an extraschedular evaluation is warranted for the Veteran's spine and knee disabilities. I n exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2013).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairments caused by the Veteran's spine and knee disabilities are specifically contemplated by the schedular rating criteria (Diagnostic Code 5237 and Diagnostic Code 5261, 38 C.F.R. § 4.71a), and no referral for extraschedular consideration is required.  The schedular rating criteria at Diagnostic Code 5237 and 5261 specifically provide for disability ratings based on a combination of history, symptoms, and clinical findings.  The schedular rating criteria specifically provide for ratings based on limitation of motion, including due to pain and other orthopedic factors, such as fatigability, which are part of the schedular rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca.  In this case, considering the lay and medical evidence, the Veteran's spine and knee disabilities have been manifested by pain, muscle spasms, and limitation of motion. The schedular rating criteria specifically allows for different ratings based on the severity of the limitations of motion of the spine and knee.  Further, separate ratings for instability of the knees has already been assigned in a November 2012 rating decision.  

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations. 
38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems reported by the 
Veteran are specifically contemplated by the criteria discussed above, including the functional limitation (lifting, standing, walking) and the effect on his daily life.  In the absence of exceptional factors associated with the Veteran's low back and 

bilateral knee disorders, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

For the increased rating period prior to October 30, 2012, a rating of 10 percent, but no higher, for right knee chondromalacia is granted; an increased rating in excess of 50 percent from October 20, 2012 is denied.  

For the increased rating period prior to October 30, 2012, a rating of 10 percent, but no higher, for left knee chondromalacia is granted; an increased rating in excess of 50 percent from October 20, 2012 is denied.  

For the increased rating period prior to October 30, 2012, a rating of 20 percent, but no higher, for chronic lumbar pain with myofascial muscle strain is granted; a rating in excess of 20 percent for any period is denied. 



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


